Citation Nr: 0514353	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
spondylolisthesis with degenerative disc disease of the 
lumbar spine prior to October 19, 2004.

2.  Entitlement to a rating higher than 40 percent for 
spondylolisthesis with degenerative disc disease of the 
lumbar spine on and after October 19, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1985 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied an increase in a 20 
percent rating for the veteran's service-connected 
spondylolisthesis with degenerative disc disease of the 
lumbar spine.  In February 2005, the RO granted an increased 
rating of 40 percent for the condition, effective October 19, 
2004.  The veteran continues to appeal for a higher rating.  
In September 2002, the veteran testified at a hearing before 
the undersigned member of the Board in Washington D.C.  In 
September 2003, the Board remanded the claim to the RO for 
additional evidentiary development.


REMAND

The veteran claims entitlement to higher evaluations for his 
service-connected lumbar spine disability.  VA outpatient 
treatment records show that he has complaints of numbness and 
tingling experienced on the entire right side of his body.  A 
VA examination given in October 2004 likewise noted 
complaints of numbness of the whole right side of his body.  
Following examination and testing, the examiner indicated 
that the veteran had spondylolisthesis from trauma during 
military service with weakness and particularly numbness 
which was not fully explained by military trauma.  It was 
noted that the numbness occasionally involved the entire 
right side of the body and the current decrease in sensation 
included the entire right leg encompassing upper and lower 
roots.  The examiner suggested that further assessment be 
undertaken to determine whether the etiology of such 
neurological deficits were related to the service-connected 
lumbar spine disability.  Thus, the examination failed to 
assess whether the veteran's sensory complaints represented 
chronic neurologic manifestations of his lumbar spine 
disability.  See, e.g., 38 U.S.C.A. § 4.124a (2004) 
(providing a minimum rating for neuralgia which is wholly 
sensory in nature).  The Board requires a current VA 
neurology examination in order to assess the current nature 
and severity of the veteran's chronic manifestations of his 
lumbar spine disability.

The Board further notes that the veteran's representative has 
requested that such additional testing be undertaken prior to 
further adjudication of the claim.  In written argument 
submitted in February 2005 and April 2005, the veteran's 
representative asked that the veteran be given 
electromyography/nerve conduction studies testing to 
determine whether his lower extremity neurological deficits 
were the result of his lumbar spine disability.  

Additionally, as the most recent medical treatment records in 
the claims folders are from January 2003, any updated 
treatment records should also be obtained. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his lumbar spine disability 
from 2003 to the present.  The RO should 
obtain copies of the related medical 
records which are not already associated 
with the claims folders.

2.  The RO should schedule the veteran 
for a neurologic examination to determine 
the current nature and severity of the 
chronic neurologic manifestations of his 
lumbar spine disability, if any.  The 
examiner should be requested to perform 
any and all tests necessary in order to 
arrive at an informed opinion relative to 
the following.  The neurologist should be 
provided with the claims folders and a 
copy of this REMAND prior to examination.  
The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and 
bladder dysfunction, etc.) with reference 
to the nerve(s) affected (e.g., sciatic 
nerve).

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


